Case: 2:19-cv-04479-JLG-KAJ Doc #: 12 Filed: 05/14/20 Page: 1 of 2 PAGEID #: 953



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Thomas L. May,

             Plaintiff,

     v.                                     Case No. 2:19-cv-4479

Commissioner of
Social Security,

             Defendant.

                                    ORDER
     This matter is before the court for consideration of the April
29, 2020, report and recommendation of the United States magistrate
judge to whom this case was referred pursuant to 28 U.S.C. §636(b).
The magistrate judge concluded that the administrative law judge
(“ALJ”) erred in failing to consider plaintiff’s mild mental health
limitations in formulating plaintiff’s residual functional capacity
(“RFC”).   The magistrate judge recommended that the Commissioner’s
non-disability finding be reversed, and that this case be remanded
to the Commissioner and the administrative law judge pursuant to 42
U.S.C.§405(g),     sentence    four,    for   further    proceedings.        The
magistrate    judge   recommended      that   on   remand,   the   ALJ   should
explicitly discuss plaintiff’s mild mental health limitations when
crafting plaintiff’s RFC. The magistrate judge further stated that
if the resulting RFC incorporates mental restrictions, the ALJ must
then determine whether plaintiff can meet the demands of his prior
job or the other jobs in the national economy, despite his mental
and physical limitations.
     The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
Case: 2:19-cv-04479-JLG-KAJ Doc #: 12 Filed: 05/14/20 Page: 2 of 2 PAGEID #: 954



fourteen days of the report will result in a waiver of the right to
have the district judge review the report and recommendation de
novo, and also operates as a waiver of the right to appeal the
decision    of     the    district   court    adopting       the   report    and
recommendation.          Doc. 11, p. 9.      The time period for filing
objections to the report and recommendation has expired, and no
party has objected to the report and recommendation.
     The court agrees with the report and recommendation of the
magistrate judge (Doc. 11), and it is hereby adopted. The decision
of the Commissioner is reversed, and this case is remanded to the
Commissioner and the administrative law judge under 42 U.S.C.
§405(g), sentence four, for further proceedings consistent with the
report   and     recommendation.      The    clerk   shall    enter   judgment
remanding this case to the Commissioner.


Date: May 14, 2020                       s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                       2
